DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been presented for examination.
Claims 1-21 are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on April 18, 2019 and December 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 15 has been renumbered as claim 21 for the purpose of this Office Action. However appropriate correction is required. The Examiner respectfully recommends to cancel misnumbered claim 15 and add it as claim 21 to avoid any confusion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process.
101 Analysis - Step 1
Claim 1 is directed to a system for a traffic management plan. Claim 12 is directed to a method for traffic management planning. Claim 20 is directed to a non-transitory computer readable medium storing instructions that, when executed, can perform traffic management. 
101 Analysis - Step 2A, Prong I
Claims 1, 12, and 20 recite the abstract concept of determining a traffic management plan based on high-traffic events and the condition of transportation infrastructure. The abstract idea is described at least by claims 1, 12, and 20 by using traffic data to determine a traffic management plan. These steps fall into the mental processes grouping of abstract ideas as they encompass a driver observing that there is high-traffic on a road and taking a detour to avoid the congestion, or knowing that a road is wearing down making it less safe to travel on, and outputting information by selecting an alternate route to travel on. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind applied to generic computing components.
With respect to claims 1, 12, and 20, besides the recitation of “processing circuitry,” there is insufficient language to preclude the idea from practically being performed in the human mind. For example, removing the “processing circuitry” language, the claims encompass a driver observing that there is high-traffic on a road and taking a detour to avoid the congestion, or knowing that a road is wearing down making it less safe to travel on and selecting an alternate route to travel on, and outputting information by selecting an alternate route to travel on.
101 Analysis - Step 2A, Prong II
	The claims recite additional elements to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “a receiver” and “processing circuitry” which are generic computer components that are simply employed to gather the traffic data. Implementing “a receiver” to receive traffic data to determine the traffic management plan, as recited, is categorized as insignificant extra solution activity as it is merely a plan based on data gathered from the receiver to perform the abstract idea. Further, the limitation “output information” as recited is considered data output. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (See MPEP 2106.05(g)). 
Claim 12 recites parallel limitations and is rejected on similar grounds.
Claim 20 recites a non-transitory computer readable medium storing instructions for one or more processors, which are generic computer components that are employed as tools to perform the abstract idea (See MPEP 2106.05(f)). Claim 20 also recites receiving traffic data to determine a traffic management plan, which is categorized as insignificant extra solution activity as it is merely uses the data gathered to perform the abstract idea. Similarly, the recited storage in claim 20 is considered insignificant extra solution activity as it is merely a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output (See MPEP 2106.05(g)).
101 Analysis - Step 2B
For the same reasons addressed above with respect to Step 2A, Prong II, the additional elements recited in claims 1, 12, and 20 fail to amount to an inventive concept. As such, the additional elements, considered both individually and in combination, do not amount to significantly more than the abstract idea.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.

Regarding claims 2-11, 13-19 and 21:
Dependent claims 2-11, 13-19, and 21 only recite limitations that further define the mental process and recite further data gathering (i.e. receiving traffic data). These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, dependent claims 2-11, 13-19, and 21 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 11-12, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Felip Leon et al (U.S. Patent Application Publication No. 20190051158).
Regarding claim 1, Felip Leon et al. teaches the system comprising: a receiver configured to:
receive traffic data indicative of a high-traffic event and infrastructure data indicative of transportation infrastructure in a vicinity of the high-traffic event;
See Felip Leon et al. [0037], “The broker 108 and road controllers may share data, such as information about road conditions, traffic congestion, road use, or the like.”
See Felip Leon et al. [0046], “The sensor interface 402 or processor subsystem 406 is able to receive signals and data from the sensor array, and use the data to determine the environmental context around the road controller 106.”
See Felip Leon et al. [0047], “The environmental context may include the number or type of vehicles 104A-N in a platoon 102A-N, the number or type or platoons 102A-N in the controller road or traffic structure, the weather, the road conditions, the amount of air pollution, the time of day, and other contextual information.”
processing circuitry configured to: determine, based at least in part on the traffic data and the infrastructure data, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure;
See Felip Leon et al. [0039], “The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like.”
output information indicating the traffic management plan.  
See Felip Leon et al. [0044], “Some of the rules may be oriented around platoon safety. For instance, if the road controller 106 has uncertainty about particular variables, such as status of a bridge, it may send messages to a platoon to disperse.”

Regarding claim 5, Felip Leon et al. teaches the system of claim 1, wherein:
the receiver is configured to receive the traffic data from at least one traffic camera.  
See Felip Leon et al. [0065], “FIG. 6 is a data and control flow diagram illustrating the various states that may exist during interaction between a platoon and other components in a traffic management system, according to an embodiment. A road controller monitors the area controlled by the road controller (operational state 600). The monitoring may be performed by direct measurement or indirect measurement. For instance, the road controller may include various sensors, such as a camera, a thermometer, a barometer, or the like, to detect objects and conditions in the immediate environment.”

Regarding claims 6 and 16, Felip Leon et al. teaches the system of claim 1, wherein:
the receiver is configured to receive the traffic data from a global positioning system (GPS) device of at least one vehicle. 
See Felip Leon et al. [0034], “The navigation circuit 204 may include or be communicatively coupled with a positioning unit, such as a GPS unit, to provide geolocation and related services. The navigation circuit 204 may interface with driving controls of the vehicle 104 to provide steering, braking, or other operations control of the vehicle 104.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like. The road conditions data store 304 may be populated and updated by external services, such as a traffic monitoring service or a weather tracking service.”
See Felip Leon et al. Figure 2 (shown below)

    PNG
    media_image1.png
    750
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    70
    156
    media_image2.png
    Greyscale

The Examiner notes that the GPS taught in the navigation circuit communicates with and is in the same subsystem as the data store, which stores traffic data.

Regarding claims 8 and 18, Felip Leon et al. teaches the system of claim 1, wherein:
the infrastructure data comprises a state of wear of the transportation infrastructure.  
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like.”

Regarding claim 11
the information indicative of the traffic management plan comprises a textual list of recommended traffic management actions.  
See Felip Leon et al. [0039], “The platoon rule date store 300 may be arranged as a database, a list of descriptive rules, a rule decision tree, or the like. The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like.”

Regarding claim 12, Felip Leon et al. teaches the method comprising:
receiving traffic data indicative of a high-traffic event and infrastructure data indicative of transportation infrastructure in a vicinity of the event;
See Felip Leon et al. [0037], “The broker 108 and road controllers may share data, such as information about road conditions, traffic congestion, road use, or the like.”
See Felip Leon et al. [0046], “The sensor interface 402 or processor subsystem 406 is able to receive signals and data from the sensor array, and use the data to determine the environmental context around the road controller 106.”
See Felip Leon et al. [0047], “The environmental context may include the number or type of vehicles 104A-N in a platoon 102A-N, the number or type or platoons 102A-N in the controller road or traffic structure, the weather, the road conditions, the amount of air pollution, the time of day, and other contextual information.”
determining, based at least in part on the traffic data and the infrastructure data, a traffic management plan for extending a remaining useful lifespan of the transportation infrastructure;
See Felip Leon et al. [0039], “The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like.”
outputting information indicating the traffic management plan.  
See Felip Leon et al. [0044], “Some of the rules may be oriented around platoon safety. For instance, if the road controller 106 has uncertainty about particular variables, such as status of a bridge, it may send messages to a platoon to disperse.”

Regarding claim 20, Felip Leon et al. teaches the computer-readable storage medium storing instructions thereon that when executed cause one or more processors to:
receive traffic data indicative of a high-traffic event and infrastructure data indicative of transportation infrastructure in the vicinity of the event;
See Felip Leon et al. [0037], “The broker 108 and road controllers may share data, such as information about road conditions, traffic congestion, road use, or the like.”
See Felip Leon et al. [0046], “The sensor interface 402 or processor subsystem 406 is able to receive signals and data from the sensor array, and use the data to determine the environmental context around the road controller 106.”
See Felip Leon et al. [0047], “The environmental context may include the number or type of vehicles 104A-N in a platoon 102A-N, the number or type or platoons 102A-N in the controller road or traffic structure, the weather, road conditions, the amount of air pollution, the time of day, and other contextual information.”
determine, based at least in part on the traffic data and the infrastructure data, a traffic management plan configured at least in part to extend a remaining useful lifespan of the transportation infrastructure;
See Felip Leon et al. [0039], “The platoon rule date store 300 includes rules and policies that describe how platoons should act in various geographic locations in certain contexts. The contexts may include time, weather, traffic congestion, road conditions, or the like.”
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like.”
output information indicating the traffic management plan.  
See Felip Leon et al. [0044], “Some of the rules may be oriented around platoon safety. For instance, if the road controller 106 has uncertainty about particular variables, such as status of a bridge, it may send messages to a platoon to disperse.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 7, 9, 10, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Felip Leon et al (U.S. Patent Application Publication No. 20190051158) in view of Fowe (U.S. Patent Application Publication No. 20200292338).

Regarding claims 2 and 13, Felip Leon et al. does not expressly teach the system of claim 1, wherein:
the traffic data comprises historical traffic data. 
However, Fowe does teach:
the traffic data comprises historical traffic data. 
See Fowe [0030], “The dangerous strand controller 121 identifies dangerous conditions on individual lanes of a roadway. The dangerous conditions are identified from the probe data (e.g., speed) collected from the mobile devices 122. The probe data may be historic data collected by one or more mobile devices 122 over a time period, stored in a database, and subsequently analyzed. The probe data may be real time data that is collected and analyzed at substantially the same time or based on a continuous data feed.”


Regarding claim 3, Felip Leon et al. teaches the system of claim 2, wherein:
the receiver is further configured to receive current traffic data, and wherein the processing circuitry is configured to update the traffic management plan based at least in part on the current traffic data.  
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like. The road conditions data store 304 may be populated and updated by external services, such as a traffic monitoring service or a weather tracking service.”
See Felip Leon et al. [0070], “In another situation, a broker may send a message to the road controller. The message may include a policy update to change the behavior of the road controller when managing the platoons. If the road controller receives a policy update, then the active policy may be updated (operation 610) and stored.”
See Felip Leon et al. [0084], “In an embodiment, the active traffic policy is updated from a road controller broker.”

Regarding claims 4 and 15, Felip Leon et al. does not expressly teach the system of claim 1, wherein:
the traffic data comprises current traffic data. 

the traffic data comprises current traffic data. 
See Fowe [0079], “The probe data may be real time data that is collected and analyzed at substantially the same time or based on a continuous data feed. The probe data may be associated with individual lanes of the roadway. The roadway may be a multi-lane roadway have multiple lanes traveling in the same direction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Felip Leon et al. to explicitly state that the derived traffic data is current, as taught in Fowe, because “it is important to provide information in the map that has high granularity and precision. This will help reduce driving errors and accidents” (see Fowe [0022]). 

Regarding claims 7 and 17, Felip Leon et al. teaches the system of claim 1, wherein:
weight sensor
See Felip Leon et al. [0040], “Road controllers are provided information about the state of a platoon (e.g., speed, weight), allowing the road controller to take into consideration the dynamics of the platoon when sending commands and estimating the acceleration or deceleration that the vehicles are able to safely and comfortably execute.”
Felip Leon et al. does not expressly teach:
the receiver is configured to receive the traffic data from at least one road-embedded weight sensor. 
However, Fowe does teach:
the receiver is configured to receive the traffic data from at least one road-embedded weight sensor. 
See Fowe [0079], “The roadway sensors may include induction sensors or weight sensors in the road that detect passing vehicles.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic navigation system disclosed in Felip Leon et al. to explicitly teach that the weight may be measured by a road-embedded sensor, as taught in Fowe, in order to “to increase the probability that drivers choose the safest lanes” (see Fowe [0025]). 

Regarding claims 9 and 19, Felip Leon et al. does not expressly teach the system of claim 8, wherein:
the information indicating the traffic management plan comprises a recommendation for traffic reduction across the transportation infrastructure based at least in part on the state of wear of the transportation infrastructure. 
However, Fowe does teach:
the information indicating the traffic management plan comprises a recommendation for traffic reduction across the transportation infrastructure based at least in part on the state of wear of the transportation infrastructure.
See Fowe [0071], “The dangerous strand controller 121, or the location based controller 70, may calculate a route from an origin to a destination…The route may be modified in response to the road strand data 50. When the route includes a dangerous location, the route may be modified to avoid the dangerous location. The dangerous strand controller 121, or location based controller 70, may assign a cost to the dangerous road strand or a lane associated with the dangerous road strand…The lowest cost route may be selected as the route. Due to the cost assigned to the dangerous road strand, the lane including the dangerous condition may be avoided.”


Regarding claim 10, Felip Leon et al. does not expressly teach the system of claim 1, wherein:
the information indicative of the traffic management plan comprises a visual map indicating the traffic management plan. 
However, Fowe does teach:
the information indicative of the traffic management plan comprises a visual map indicating the traffic management plan. 
See Fowe [0036], “Mapping applications may include a traffic map in which the dangerous condition levels are illustrated for different roadways. The dangerous condition levels may be presented using colors coded for different traffic levels.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic navigation system disclosed in Felip Leon et al. to incorporate a visual map, as taught in Fowe, because “it is important to provide information in the map that has high granularity and precision. This will help reduce driving errors and accidents” (see Fowe [0022]).


Regarding claim 14, Felip Leon et al. teaches the method of claim 13, further comprising:
updating the traffic management plan based at least in part on the current traffic data;
See Felip Leon et al. [0041], “The road conditions data store 304 is used to store various indicators of road conditions, such as traffic congestion, road disrepair, weather issues, or the like. The road conditions data store 304 may be populated and updated by external services, such as a traffic monitoring service or a weather tracking service.” 
See Felip Leon et al. [0084], “In an embodiment, the active traffic policy is updated from a road controller broker.”
outputting information indicating the updated traffic management plan.  
See Felip Leon et al. [0070], “In another situation, a broker may send a message to the road controller. The message may include a policy update to change the behavior of the road controller when managing the platoons. If the road controller receives a policy update, then the active policy may be updated (operation 610) and stored.”
Felip Leon et al. does not expressly teach:
receiving current traffic data;
 However, Fowe does teach:
receiving current traffic data;
See Fowe [0079], “The probe data may be real time data that is collected and analyzed at substantially the same time or based on a continuous data feed. The probe data may be associated with individual lanes of the roadway. The roadway may be a multi-lane roadway have multiple lanes traveling in the same direction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Felip Leon et al. to explicitly state that the derived traffic data is current, as taught in Fowe, because “it is important to provide information in the map that has high granularity and precision. This will help reduce driving errors and accidents” (see Fowe [0022]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Felip Leon et al (U.S. Patent Application Publication No. 20190051158) in view of Green et al. (U.S. Patent Application Publication No. 20180190111).

Regarding claim 21, Felip Leon et al. does not expressly teach the method of claim 12, wherein: 
the traffic data comprises video data from at least one traffic camera.  
However, Green et al. does teach:
the traffic data comprises video data from at least one traffic camera.  
See Green et al. [0026], “In some examples, the cameras 104 are video cameras that capture video data of the intersection. In some examples, the cameras 104 capture still image data of the intersection. In some examples, a camera has a 360° view of the intersection can be used. This type of camera may be positioned to capture information about the entire intersection.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the traffic navigation system disclosed in Felip Leon et al. to incorporate video data from at least one traffic camera, as taught in Green et al., because “using machine vision techniques to determine vehicle counts is more accurate than using existing sensors, such as induction loops, which often do not register motorcycles as vehicles due to the smaller shift in electromagnetic field produced by the smaller metal mass of a motorcycle as compared to a larger vehicle, such as a passenger car” (see Green et al. [0074]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benhammou et al. (U.S. Patent Application Publication No. 20180158329) teaches a traffic signal monitoring device configured to receive traffic data from traffic infrastructure devices.
Bespalov et al. (U.S. Patent Application Publication No. 2009080973) teaches an estimation of actual conditions of a roadway segment by weighting roadway condition data with the quality of the roadway condition data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662